Title: From James Madison to St. George Tucker, 28 March 1818
From: Madison, James
To: Tucker, St. George


Dear Sir
Montpellier Mar. 28. 1818
I duly recd. your favor accompanying the MSS. pamphlet for Mr. Delaplaine. He had signified his wish for my aid in such conveyances; and inattention on my part without blame on his, left him under the impression which produced his request to you.
I thank you for the opportunity of perusing the biographical sketch. It was merited by the excellent patriot who is the subject of it; and you have made it interesting on more general accounts also. Mrs. M. joins in offers of cordial respects & best wishes for Mrs. Tucker & yourself.
James Madison
 